 

Exhibit 10.1

 

EXECUTION VERSION

 

STOCK EXCHANGE AGREEMENT

 

This STOCK EXCHANGE AGREEMENT, dated as of June 30, 2016, and effective as of
any Specified Termination Event (defined below) (this “Agreement”), is made by
and among Lions Gate Entertainment Corp., a corporation organized and existing
under the laws of British Columbia (“Lionsgate”), Orion Arm Acquisition Inc., a
Delaware corporation and an indirect wholly-owned subsidiary of Lionsgate
(“Purchaser”), and the stockholders listed on Schedule 1 (each a “Stockholder,”
and collectively the “Stockholders”).

 

R E C I T A L S:

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
Lionsgate, Starz, a Delaware corporation (“Starz”) and Orion Arm Acquisition
Inc., a Delaware corporation and a wholly owned Subsidiary of Lionsgate (“Merger
Sub”), are entering into an Agreement and Plan of Merger, dated as of the date
hereof (as the same may be amended or supplemented, the “Merger Agreement”),
that provides, among other things, for the merger of Merger Sub with and into
Starz, upon the terms and subject to the conditions set forth in the Merger
Agreement;

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, Lionsgate, the Stockholders and Starz are entering into a Voting
Agreement, dated as of the date hereof, with respect to Lionsgate’s and the
Stockholders’ shares of Starz Common Stock (as the same may be amended or
supplemented, the “Voting Agreement”);

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, Lionsgate, Starz, and certain stockholders of Lionsgate are entering
into a series of Voting Agreements, dated as of the date hereof, with respect to
such stockholders’ shares of Lionsgate Common Stock (collectively, as the same
may be amended or supplemented, the “LDM Voting Agreements”);

 

WHEREAS, this Agreement shall become effective upon the termination of the
Merger Agreement in accordance with (i) Section 7.1(b)(iii) of the Merger
Agreement (Failure to Obtain Company Stockholder Approval), (ii) Section
7.1(c)(i) of the Merger Agreement (Company Superior Proposal) or (iii)
Section 7.1(d)(i) of the Merger Agreement (Change of Recommendation by Company)
(any such termination, a “Specified Termination Event”);

 

WHEREAS, as of the date of this Agreement, each Stockholder owns, and at all
times prior to the Closing will own, the number of shares of Series B common
stock, par value $0.01 per share (“Starz Series B Common Stock”), of Starz set
forth opposite the name of such Stockholder on Schedule 1, representing in the
aggregate as of the date hereof approximately 69.6% of the total voting power of
the issued and outstanding shares of Starz Series B Common Stock;

 

WHEREAS, in the event of a Specified Termination Event, each Stockholder wishes
to transfer the Starz Exchange Shares (as defined below) to Purchaser in
exchange for the Lionsgate Exchange Consideration (as defined below), and
Purchaser wishes to acquire the Starz Exchange Shares from the Stockholders in
exchange for the Lionsgate Exchange Consideration, on the terms and conditions
set forth in this Agreement (the “Exchange”);

 

 1 

 

 

NOW, THEREFORE, the Parties agree as follows:

 

Article 1

 

Effectiveness

 

Section 1.1           Effectiveness. This Agreement shall become effective only
upon the occurrence of a Specified Termination Event.

 

Article 2

 

Exchange of Shares

 

Section 2.1           Exchange.  Subject to the terms and conditions hereof, at
the Closing:

 

(a)          Each Stockholder shall convey, transfer and deliver to Purchaser,
free and clear of any liens, pledges, charges and security interests and similar
encumbrances (“Liens”) (other than transfer restrictions imposed by applicable
securities laws), the shares of Starz Series B Common Stock (the “Starz Exchange
Shares”), listed opposite such Stockholder’s name on Schedule 1; and

 

(b)          Purchaser shall convey, transfer and deliver to each Stockholder,
free and clear of any Liens (other than transfer restrictions imposed by
applicable securities laws) for each Starz Exchange Share:

 

(i)           $7.26 in cash without interest thereon (the “Lionsgate Cash
Consideration”); plus

 

(ii)          1.2642 shares of common stock, without par value, of Lionsgate
(“Lionsgate Common Stock”) (the “Lionsgate Exchange Shares,” together with the
Lionsgate Cash Consideration, the “Lionsgate Exchange Consideration”); provided,
however, that in the event that either (x) John C.  Malone sends written notice
to Purchaser at least five (5) Business Days prior to the Closing that the
Stockholders are irrevocably electing to receive the Lionsgate Alternate Cash
Consideration (as defined below), (y) the Exchange Approval Meeting has occurred
and the Stockholder Approval (as defined below) shall not have been obtained, or
(z) 120 days have elapsed after the occurrence of a Specified Termination Event
(such 120th day, the “End Date”), Purchaser shall substitute $29.04 in cash
without interest thereon for each Lionsgate Exchange Share (the “Lionsgate
Alternate Cash Consideration” and together with the Lionsgate Cash
Consideration, the “Lionsgate Alternate Exchange Consideration”).

 

Section 2.2           Closing.

 

(a)          The closing of the Exchange (the “Closing”) shall take place at the
offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New
York 10019 at 10:00 a.m.  (Eastern time) on the fifth (5th) Business Day
following the satisfaction or (to the extent permitted by Law) waiver by the
party or parties entitled to the benefits thereof of the conditions set forth in
Article 5 (other than those conditions that by their nature are to be satisfied
at the

 

 2 

 

 

Closing, but subject to the satisfaction or (to the extent permitted by Law)
waiver of those conditions), or at such other place, time and date as shall be
agreed in writing among the Parties.  The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.”

 

(b)          At the Closing:

 

(i)           Each Stockholder shall deliver, or cause to be delivered, to
Purchaser (1) either one or more original share certificate(s), duly endorsed or
with stock powers duly executed in favor of Purchaser, and with any required
stock transfer stamps affixed thereto or evidence of book entry delivery,
representing all of such Stockholder’s Starz Exchange Shares; (2) the
certificate required by Section 5.2(b); (3) a duly executed certificate of
non-foreign status, dated as of the Closing Date, substantially in the form of
the sample certification set forth in U.S.  Treasury Regulations Section
1.1445-2(b)(2)(iv)(A) or (B), as applicable; and (4) all other certificates,
instruments and documents executed and delivered by a Stockholder as are either
necessary or as Purchaser may reasonably request in order to effectively
transfer ownership and control of such Stockholder’s Starz Exchange Shares to
Purchaser.

 

(ii)          Purchaser shall deliver, or cause to be delivered, to each
Stockholder, (1)  the Lionsgate Cash Consideration, and, if applicable, the
Lionsgate Alternate Cash Consideration, for such Stockholder’s Starz Exchange
Shares pursuant to Section 2.1(b), by wire transfer of immediately available
funds to one or more bank accounts designated in writing by such Stockholder
(such designation to be made at least two (2) Business Days prior to the Closing
Date); (2) if applicable, either one or more original share certificates issued
to and registered in the name of such Stockholder and with any required stock
transfer stamps affixed thereto or evidence of book entry delivery evidencing
the issuance of, the number of the Lionsgate Exchange Shares to be conveyed to
such Stockholder pursuant to Section 2.1(b); and (3) the certificate required by
Section 5.3(b).

 

Section 2.3           Further Assurances.  If, at any time before or after the
Closing, one of the Parties reasonably believes or is advised that any further
instruments, deeds, assignments or assurances are reasonably necessary or
desirable to consummate the Exchange or to carry out the purposes and intent of
this Agreement at or after the Closing, then Lionsgate, Purchaser, each
Stockholder and, as applicable, their respective trustees, officers and
directors shall execute and deliver all such proper instruments, deeds,
assignments or assurances and do all other things reasonably necessary or
desirable to consummate the Exchange and to carry out the purposes and intent of
this Agreement.

 

Section 2.4           Adjustments. Wherever in this Agreement there is a
reference to a specific number of the Starz Exchange Shares or the Lionsgate
Exchange Shares, then, upon the occurrence of any subdivision, combination,
reclassification or share dividend of the Starz Exchange Shares or the Lionsgate
Exchange Shares, the specific number of such shares so referenced in this
Agreement shall automatically be proportionally adjusted to reflect the effect
on the outstanding shares of such class or series of shares by such subdivision,
combination, reclassification or share dividend.

 

 3 

 

 

Section 2.5           Tax. Each Party will have the right to deduct and withhold
from any payment made pursuant to this Agreement such amounts as are required to
be deducted or withheld with respect to the making of such payment under any
applicable tax Law.   To the extent any amounts are so deducted or withheld,
such amounts shall be paid to the appropriate tax authorities and treated for
all purposes of this Agreement as having been paid to the Person in respect of
which such deduction or withholding was made. 

 

Article 3

 

Representations and Warranties

 

Section 3.1           Representations and Warranties of Each Party.  Except as
otherwise specified below, each of the Parties represents and warrants to the
other Parties, severally and not jointly and severally, solely with respect to
itself, as follows:

 

(a)          Due Organization and Good Standing.  If such Party is not an
individual, it is duly incorporated or organized, validly existing and in good
standing (to the extent that its jurisdiction of organization recognizes the
concept of good standing) under the laws of its jurisdiction of incorporation or
organization.

 

(b)          Authority. Other than, in the case of Lionsgate, the Stockholder
Approval (as defined below), it has all necessary power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.  The
execution and delivery of this Agreement by it has been duly and validly
authorized by all requisite action, and no other proceedings on its part are
necessary to authorize this Agreement.  This Agreement has been duly and validly
executed and delivered by it and, assuming the due authorization, execution and
delivery by the other parties to this Agreement, constitutes a legal, valid and
binding obligation of it, enforceable against such Party in accordance with its
terms, subject, as to enforceability, to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. It
has not granted nor is it a party to any proxy, voting trust or other agreement
that is inconsistent with, conflicts with or violates any provision of this
Agreement.

 

(c)          Governmental Approval.  The execution and delivery by it of this
Agreement and the performance of its obligations hereunder requires no action by
or in respect of, or filing with, any Governmental Authority, other than
(i) compliance with any applicable requirements of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (the “HSR
Act”) and any other applicable Competition Laws outside the United States, (ii)
such clearances, consents, approvals, Orders, licenses, authorizations,
registrations, declarations, permits, filings and notifications as may be
required under applicable securities Laws and (iii) any actions or filings under
Laws (other than Competition Laws) the absence of which would not reasonably be
expected, individually or in the aggregate, to materially and adversely affect
its ability to timely perform its obligations and consummate the transactions
contemplated hereunder or thereunder.

 

(d)          Finders’ Fees.  Except for the fee payable by the Stockholders or
their Affiliates to Kern Consulting, LLC, and except for the fees payable by
Parent or its Affiliates to PJT

 

 4 

 

 

Partners LP, J.P.  Morgan Securities LLC, and Deutsche Bank Securities Inc.,
there are no investment banker, broker, finder or other intermediary retained by
or authorized to act on behalf of it who might be entitled to any fee or
commission upon consummation of the transactions contemplated by this Agreement
from such Stockholder or any of its Affiliates (in the case of a Stockholder) or
Purchaser, Lionsgate or any of their respective Affiliates (in the case of
Purchaser and Lionsgate).

 

(e)          Non-Contravention. The execution, delivery and performance by it of
this Agreement does not (i) violate any applicable Law, (ii) conflict with or
constitute a default, breach or violation of (with or without notice or lapse of
time, or both) the terms, conditions or provisions of, or result in the
acceleration of (or the creation in any person of any right to cause the
acceleration of) any performance of any obligation or any increase in any
payment required by, or the termination, suspension, modification, impairment or
forfeiture (or the creation in any person of any right to cause the termination,
suspension, modification, impairment or forfeiture) of any contract, agreement
or instrument to which it is subject, which would prevent it from performing any
of its obligations hereunder or thereunder except where any such event would not
have a material adverse effect on such Party’s ability to consummate the
transactions contemplated hereby, or (iii) require any consent by or approval of
or notice to any other person or entity (other than a Governmental Authority)
except where the failure to obtain such consent or approval or make such notice
would not have a material adverse effect on such Party’s ability to consummate
the transactions contemplated hereby.

 

(f)          Investment Intent.  It is acquiring the Lionsgate Exchange Shares
and the Starz Exchange Shares, as applicable, for investment for its own account
and not with a view to, or for sale in connection with, any distribution
thereof.  It has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
and is capable of bearing the economic risks of such investment.  It further
acknowledges that none of Stockholder or any of its Affiliates or
representatives (in the case of Purchaser and Lionsgate) or Purchaser, Lionsgate
or any of their respective Affiliates or representatives (in the case of a
Stockholder) has rendered any investment advice or securities valuation advice
to it, and that it is neither subscribing for nor acquiring any interest in
reliance upon, or with the expectation of, any such advice.  In the case of a
Stockholder, each Stockholder acknowledges that the Lionsgate Exchange Shares
have not been registered under the Securities Act or any state or foreign
securities Laws, and agrees that the Lionsgate Exchange Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act, except pursuant to an exemption
from such registration available under the Securities Act, and without
compliance with foreign securities Laws, in each case, to the extent applicable.
In the case of Purchaser, Purchaser acknowledges that the Starz Exchange Shares
have not been registered under the Securities Act or any state or foreign
securities Laws, and agrees that the Starz Exchange Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act, except pursuant to an exemption
from such registration available under the Securities Act, and without
compliance with foreign securities Laws, in each case, to the extent
applicable.  Each Party represents that it is an “accredited investor” (as
defined in Rule 501(a) of Regulation D under the Securities Act).

 

 5 

 

 

(g)          No Other Representations and Warranties.  It acknowledges and
agrees that no other Party nor any other Party’s agents or representatives makes
or has made (i) any express or implied representation or warranty on behalf of
such other Party other than those expressly set forth in this Article 3 or (ii)
any representations or warranties with respect to any financial projections,
financial forecasts or forward-looking information provided to it.

 

Section 3.2           Additional Representations and Warranties of
Stockholders.  Each Stockholder represents and warrants to Purchaser as follows:

 

(a)          Ownership; Title to Starz Series B Common Stock.  As of the date of
this Agreement, such Stockholder is the sole and exclusive record (except to the
extent such shares are held in the name of securities intermediaries in
brokerage accounts) and beneficial owner of the Starz Series B Common Stock set
forth opposite such Stockholder’s name on Schedule 1, in each case, free and
clear of any Liens (other than transfer restrictions imposed by applicable
securities laws), and no Stockholder “beneficially owns” (as defined in Rule
13d-3 of the Exchange Act) any Series B Common Stock of Starz other than as set
forth on Schedule 1.  Upon the delivery by such Stockholder at the Closing of
the Starz Exchange Shares in the manner provided in Section 2.2, Purchaser will
hold good and valid title to such Starz Exchange Shares, free and clear of all
Liens (other than transfer restrictions imposed by applicable securities laws).

 

(b)          No Interest in Lionsgate.  As of the date of this Agreement, except
as set forth on Schedule 2, such Stockholder does not own, of record or
beneficially, and at all times prior to the Closing will not so own, any shares
of Lionsgate Common Stock or other share capital of, or other voting or equity
interests in, Lionsgate.

 

Section 3.3           Additional Representations and Warranties of Lionsgate and
Purchaser.  Lionsgate and Purchaser, jointly and severally, represent and
warrant to each Stockholder as follows:

 

(a)          Purchaser. Lionsgate indirectly owns all of the outstanding shares
of Purchaser.

 

(b)          Lionsgate Exchange Shares.  Subject to receipt of the applicable
Stockholder Approval (as defined below), the Lionsgate Exchange Shares to be
issued to each Stockholder at the Closing will be duly authorized and validly
issued to the appropriate Stockholder in accordance with the terms of
Lionsgate’s organizational documents as they are in effect as of the Closing
Date.

 

(c)          Title. Upon the delivery to each Stockholder by Purchaser at the
Closing of the Lionsgate Exchange Shares in the manner provided in Section 2.2,
each Stockholder will hold good and valid title to such Lionsgate Exchange
Shares, free and clear of all Liens (other than transfer restrictions imposed by
applicable securities laws).

 

Article 4

 

Certain Covenants

 

Section 4.1           Confidentiality. Except as required by applicable Law,
prior to and following the Closing, no Party shall make, or permit any of its
agents, representatives or

 

 6 

 

 

advisors to make, any public announcement in respect of this Agreement or the
transactions contemplated hereby without the prior written consent of each other
Party.

 

Section 4.2           Reasonable Best Efforts.

 

(a)          Governmental and Third Party Approvals.  Each of the Parties shall
use its reasonable best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Exchange and the
other transactions contemplated hereby, including (i) preparing and filing as
soon as practicable after the date hereof all forms, registrations and notices
required to be filed to consummate the transactions contemplated by this
Agreement and the taking of such actions as are reasonably necessary to obtain
any requisite approvals, consents, Orders, exemptions or waivers by any
Governmental Authority or other third party, including filings pursuant to the
HSR Act or as required by any other Governmental Authority relating to
antitrust, competition, trade, pre-merger notification or other regulatory
matters, (ii) obtaining all necessary consents, approvals, authorizations or
waivers from, and providing notices to, third parties, including providing any
further information as may be required by such third party; provided, however,
that no consent of any third party (excluding Government Authorities) shall be a
condition to the closing of the transactions contemplated by this Agreement
pursuant to Article 5, and (iii) the execution and delivery of any additional
instruments required by applicable Law necessary to consummate the transactions
contemplated hereby and to fully carry out the purposes of this Agreement.  Each
of the Parties shall submit any notifications required pursuant to the HSR Act
no later than 10 Business Days following the date of a Specified Termination
Event.  Each of the Parties hereto shall furnish to the other Parties such
necessary information and reasonable assistance as such other Party may
reasonably request in connection with the foregoing.  In addition, each of the
Parties hereto shall consult with the other with respect to, provide any
necessary information with respect to and provide the other (or its counsel)
copies of, all filings made by such Party with any third party or any other
information supplied by such Party to a third party in connection with this
Agreement and the transactions contemplated by this Agreement.

 

(b)          Notification. Each of the Parties shall keep the others reasonably
apprised of the status of matters relating to the completion of the transactions
contemplated hereby.  In that regard, each Party shall without limitation use
its reasonable best efforts to (i) promptly notify the other of, and if in
writing, furnish the other with copies of (or, in the case of material oral
communications, advise the other orally of) any material communications from or
with any Governmental Authority or other third party with respect to the
Exchange or any of the other transactions contemplated by this Agreement, (ii)
permit the other to review and discuss in advance, and consider in good faith
the views of the other in connection with, any proposed written (or any material
proposed oral) communication with any such Governmental Authority or other third
party with respect to the Exchange or any of the other transactions contemplated
by this Agreement, (iii) to the extent reasonably practical, not participate in
any meeting or teleconference with (A) any Governmental Authority with respect
to the Exchange or any of the other transactions contemplated by this Agreement
and (B) any third party (excluding Governmental Authorities) with respect to any
material consent, approval or waiver in connection with the Exchange or any of
the other transactions contemplated by this Agreement,

 

 7 

 

 

in each case, unless it consults with the other in advance and, to the extent
permitted by such Governmental Authority or other third party, as applicable,
gives the other the opportunity to attend and participate thereat, and (iv)
furnish the other with such necessary information and reasonable assistance as
the other Parties may reasonably request in connection with its preparation of
necessary filings or submissions of information to any such third party.

 

(c)          No Divestitures.  In furtherance of the covenants set forth in
Section 4.2(a), if any objections are asserted with respect to the transactions
contemplated hereby under any domestic or foreign antitrust or competition Law
or if any Action is instituted (or threatened to be instituted) by the Federal
Trade Commission, the Department of Justice, Competition Bureau (Canada) or any
other applicable Governmental Authority challenging any of the transactions
contemplated hereby or which would otherwise prohibit or materially impair or
delay the consummation of the transactions contemplated hereby, the Parties
shall take all reasonable actions necessary to resolve any such objections or
Actions (or threatened Actions) so as to permit the transactions contemplated
hereby to close as soon as reasonably practicable; provided, however, that
nothing in this Agreement shall obligate any Party to become subject to, consent
to or agree to, or otherwise take any action with respect to, any requirement,
condition, understanding, agreement or order to sell, to hold separate or
otherwise dispose of, or to conduct, restrict, operate, invest or otherwise
change its respective assets or business (including that of their Affiliates) in
any manner.

 

Section 4.3           Certain Litigation.  The Parties shall promptly advise
each other of any Action or stockholder litigation commenced after the date
hereof against such Party or any of its directors or trustees relating to this
Agreement, the Exchange, and the transactions contemplated hereby and shall keep
the other Parties reasonably informed regarding any such Action or stockholder
litigation against any such Party or any of its directors or trustees.  The
Stockholders shall give Lionsgate the opportunity to consult with Stockholders
regarding the defense or settlement of any such Action or stockholder litigation
and shall consider Lionsgate’s views with respect to such Action or stockholder
litigation and shall not settle any such Action or stockholder litigation
without the prior written consent of Lionsgate (such consent not to be
unreasonably withheld, conditioned or delayed).

 

Section 4.4           Listing. Subject to receipt of the Stockholder Approval
(as defined below), Lionsgate shall use reasonable best efforts to cause the
Lionsgate Exchange Shares to be authorized for listing on the NYSE, subject to
official notice of issuance, as of immediately after the Closing.

 

Section 4.5           Shareholder Approval.  If the Exchange Approval Meeting
has not occurred prior to a Specified Termination Event, then, as promptly as
practicable following the occurrence of a Specified Termination Event, to the
extent that Lionsgate is required by applicable stock exchange rules to obtain
stockholder approval of the issuance of the Lionsgate Exchange Shares, Lionsgate
shall prepare and file with the SEC, an appropriate proxy statement (the “Proxy
Statement”) seeking approval of the transactions contemplated by this Agreement
(the “Stockholder Approval”).  Lionsgate shall use its reasonable best efforts
to cause the Proxy Statement to comply with the rules and regulations
promulgated by the SEC.  Each Stockholder shall furnish all information
concerning it as may reasonably be requested by the other party in connection
with such actions and the preparation of the Proxy Statement.  Lionsgate shall
duly

 

 8 

 

 

give notice of, convene and hold a stockholders’ meeting (the “Stockholders’
Meeting”) as promptly as practicable following the date the Proxy Statement is
filed, but no later than 120 days after the Specified Termination Event, for the
purpose of seeking the Stockholder Approval (or adjournment of the Stockholders’
Meeting under certain circumstances) and shall, (a) recommend to its
stockholders approval of the issuance of Lionsgate Exchange Shares and include
in the Proxy Statement such recommendation and (b) use its reasonable best
efforts to solicit such approval and obtain the Stockholder Approval.  Once the
Stockholders’ Meeting has been called and noticed, Lionsgate may only adjourn or
postpone the Stockholders’ Meeting (x) to the extent necessary to ensure that
any necessary supplement or amendment to the Proxy Statement is provided to its
stockholders in advance of a vote on the Stockholder Approval, or (y) if, as of
the time for which the Stockholders’ Meeting is originally scheduled, there are
insufficient shares of Lionsgate common stock represented (either in person or
by proxy) to constitute a quorum necessary to conduct the business of such
meeting and, in any such case (clause (x) or (y)), only for a minimum period of
time reasonable under such circumstance.  Lionsgate shall ensure that the
Stockholders’ Meeting is called, noticed, convened, held and conducted, and that
all proxies solicited in connection with the Stockholders’ Meeting are solicited
in compliance with applicable Law, the rules of NYSE and the organizational
documents of Lionsgate.

 

Section 4.6           Termination of Irrevocable Proxies. Each applicable
Stockholder and Lionsgate shall cause their Affiliates to, take all actions to
revoke and terminate the irrevocable proxies, dated as of March 27, 2015,
granted by LG Leopard Canada LP, a Canadian limited partnership and an indirect
wholly owned subsidiary of Lionsgate, in favor of such Stockholder.

 

Article 5

 

Conditions Precedent

 

Section 5.1           Conditions to Obligations of Purchaser and
Stockholder.  The obligations of Lionsgate, Purchaser and each Stockholder to
consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing of the following conditions (except to
the extent waived in writing by Lionsgate, Purchaser and each Stockholder):

 

(a)          No Injunction, Etc.  Consummation of the transactions contemplated
hereby shall not have been restrained, enjoined or otherwise prohibited or made
illegal by any applicable Law, and no judgment, injunction, order or decree of
any Governmental Authority having competent jurisdiction enjoining Lionsgate,
Purchaser or any Stockholder from consummating the Closing shall have been
entered.

 

(b)          Antitrust Waiting Periods.  Any waiting period applicable to
consummation of the Exchange under the HSR Act or the Competition Laws of
Germany shall have expired or been terminated.

 

(c)          Takeover Defenses.  Starz shall not have adopted any shareholder
rights plan or other anti-takeover provisions which would materially and
adversely affect any Stockholder, Lionsgate or Purchaser’s ability to perform
its obligations and consummate the transactions

 

 9 

 

 

contemplated hereunder or to acquire any share capital of, or other voting or
equity interests in, Starz.

 

(d)          State Takeover Statutes.  No “fair price,” “business combination,”
“control share acquisition” or other state takeover statute or similar Law shall
be applicable to this Agreement or any of the transactions contemplated hereby.

 

Section 5.2           Conditions to Obligations of Lionsgate and Purchaser.  The
obligation of Lionsgate and Purchaser to consummate the transactions
contemplated hereby shall be subject to the fulfillment at or prior to the
Closing of the following additional conditions (except to the extent waived in
writing by Lionsgate and Purchaser):

 

(a)          Stockholder Representations and Warranties; Covenants.  The
representations and warranties of each Stockholder contained in Section 3.2(a)
shall be true and correct in all respects at and as of the Closing Date with the
same effect as though made at and as of such time (except for representations
that are as of a specific date which representations shall be true and correct
in all respects as of such date).  The other representations and warranties of
each Stockholder contained in Article 3 shall be true and correct in all
material respects at and as of the Closing Date with the same effect as though
made at and as of such time (except for representations that are as of a
specific date which representations shall be true and correct in all material
respects as of such date).  Each Stockholder shall have in all material respects
duly performed and complied with all agreements, covenants and conditions
required by this Agreement to be performed or complied with by Stockholder at or
prior to the Closing.

 

(b)          Stockholder Certificate.  Each Stockholder shall have delivered to
Purchaser a certificate, dated as of the Closing Date, signed by such
Stockholder certifying that the conditions set forth in Section 5.2(a) above are
satisfied.

 

(c)          Other Closing Deliverables.  Each Stockholder shall have delivered
or shall have caused to be delivered to Purchaser the closing deliverables
contemplated by Section 2.2(b)(i).

 

(d)          Stockholder Approval.  Either (i) the Exchange Approval Meeting has
occurred or (ii) the End Date shall have occurred.

 

Section 5.3           Conditions to Obligations of Stockholders.  The obligation
of each Stockholder to consummate the transactions contemplated hereby shall be
subject to the fulfillment at or prior to the Closing of the following
additional conditions (except to the extent waived in writing by such
Stockholder):

 

(a)          Lionsgate and Purchaser Representations and Warranties; Covenants.
The representations and warranties of Lionsgate and Purchaser contained in
Article 3 shall be true and correct in all material respects at and as of the
Closing Date with the same effect as though made at and as of such time (except
for representations that are as of a specific date which representations shall
be true and correct in all material respects as of such date).  Lionsgate and
Purchaser shall have in all material respects duly performed and complied with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by Lionsgate and Purchaser at or prior to the
Closing.

 

 10 

 

 

(b)          Officer Certificate.  Purchaser shall have delivered to
Stockholders a certificate, dated as of the Closing Date, signed by a duly
authorized officer of Purchaser certifying that the conditions set forth in
Section 5.3(a) are satisfied.

 

(c)          Other Closing Deliverables.  Purchaser shall have delivered to
Stockholder the closing deliverables contemplated by Section 2.2(b)(ii).

 

Article 6

 

Termination

 

Section 6.1           Termination. This Agreement may be terminated at any time
prior to the Closing:

 

(a)          by the written agreement of Purchaser and each Stockholder;

 

(b)          by Purchaser by written notice to the Stockholders, if a breach of
any representation or warranty or failure to perform any covenant or agreement
on the part of any Stockholder set forth in this Agreement shall have occurred
that would cause the condition set forth in Section 5.2(a) not to be satisfied
and such breach is uncurable or has not been cured within ten (10) days
following written notice thereof to the Stockholders;

 

(c)          by any Stockholder by written notice to Purchaser, if a breach of
any representation or warranty or failure to perform any covenant or agreement
on the part of Purchaser or Lionsgate set forth in this Agreement shall have
occurred that would cause the condition set forth in Section 5.3(a) not to be
satisfied and such breach is uncurable or has not been cured within ten (10)
days following written notice thereof to Purchaser;

 

(d)          by either Purchaser or any Stockholder if (A) there shall be any
Law that makes consummation of the Closing illegal or otherwise prohibited or
(B) any judgment, injunction, order or decree of any Governmental Authority
having competent jurisdiction enjoining the Parties from consummating the
Closing is entered and such judgment, injunction, order or decree shall have
become final and nonappealable; or

 

(e)          by either Purchaser or any Stockholder if the Closing shall not
have occurred by the date that is six months after the occurrence of a Specified
Termination Event; provided, however, that if the Closing shall not have
occurred by such date solely because the conditions set forth in Section 5.1(b)
have not been satisfied by such date, either the Stockholders or Lionsgate may
extend such date for a period not to exceed ninety (90) days by written notice
to the other (such date, as may be so extended, the “Outside Date”); provided,
further, that the right to terminate this Agreement under this Section 6.1(e) or
extend the Outside Date shall not be available to any Party if the failure of
the Closing to occur by the Outside Date shall have been caused by, or resulted
from, the failure of such Party to perform or observe the covenants and
agreements of such Party set forth in this Agreement or a breach of such Party’s
representations and warranties set forth in this Agreement.

 

 11 

 

 

Section 6.2           Effect of Termination.

 

(a)          If this Agreement is terminated pursuant to Section 6.1, this
Agreement shall become void and of no effect without liability of any Party (or
any of its directors, officers, employees, stockholders, Affiliates, agents,
successors or assigns) to the other Parties, provided that no such termination
(nor any provision of this Agreement) shall relieve any Party from liability for
any damages for fraud or for intentional breach of any covenant or agreement
hereunder.  The provisions of this Section 6.2, Section 4.1, Article 7 and
Article 8 shall survive any termination hereof pursuant to Section 6.1.

 

Article 7

 

Definitions

 

Section 7.1           Certain Terms.  The following terms have the meanings
given to them below:

 

“Action” means any claim, action, suit, proceeding, arbitration, mediation or
investigation by or before any Governmental Authority.

 

“Affiliate” means with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided, that, except
as otherwise specified in this Agreement, none of Starz, Liberty Media
Corporation, Liberty Interactive Corporation, Liberty TripAdvisor Holdings,
Inc., Liberty Broadband Corporation, Liberty Global PLC, Discovery
Communications, Inc.  or any of their respective Affiliates will be treated as
Affiliates of any Stockholder or any Affiliate of any Stockholder for any
purpose hereunder; and provided, further, that none of MHR Advisors LLC, MHR
Institutional Advisors II LLC, MHR Institutional Advisors III LLC, MHR Capital
Partners Master Account LP, MHR Capital Partners (100) LP, MHR Institutional
Partners II LP, MHR Institutional Partners IIA LP, MHR Institutional Partners
III LP, MHRC LLC, MHRC II LLC, MHR Fund Management LLC, MHR Holdings LLC, Mark
H.  Rachesky, M.D.  or any of their respective Affiliates will be treated as
Affiliates of Lionsgate or Purchaser or any of their Subsidiaries or any of
their respective Affiliates for any purpose hereunder. In the case of individual
Stockholder, such Stockholder’s Affiliates shall include members of such
Stockholder’s immediate family.

 

“Business Day” means any day that is not (i) a Saturday, (ii) a Sunday or (iii)
any other day on which commercial banks are authorized or required by law to be
closed in the City of New York.

 

“Competition Laws” means Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
lessening of competition through merger or acquisition or restraint of trade.

 

 12 

 

 

“Exchange Approval Meeting” means the Parent Stockholders’ Meeting as defined in
the Merger Agreement or, if the Parent Stockholders’ Meeting is not held, the
Stockholders’ Meeting.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court, tribunal or arbitrator and any
self-regulatory organization.

 

“Laws” means any statute, law, ordinance, rule or regulation (domestic or
foreign) issued, promulgated or entered into by or with any Governmental
Authority.

 

“NYSE” means the New York Stock Exchange.

 

“Order” means any judgment, order, writ, award, preliminary or permanent
injunction or decree of any Governmental Authority.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Third Party” means, with respect to Purchaser, any Person who is not an
Affiliate of such Purchaser.

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Starz Exchange Shares
or Lionsgate Exchange Shares, as applicable, owned by a Person or any interest
(including but not limited to a beneficial interest) in any Starz Exchange
Shares or Lionsgate Exchange Shares, as applicable, owned by a Person.

 

Section 7.2           Construction. The words “hereof,” “herein” and “hereunder”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.  The words
“Party” or “Parties” shall refer to parties to this Agreement.  The headings of
Articles and Sections in this Agreement and the captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections and Exhibits are to
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
All Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any capitalized
term used in any Exhibit but not otherwise defined therein shall have the
meaning given to such term in this Agreement.  Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,”

 

 13 

 

 

“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import.  Unless the context otherwise
requires (i) “or” is disjunctive but not necessarily exclusive and (ii) the use
in this Agreement of a pronoun in reference to a party hereto includes the
masculine, feminine or neuter, as the context may require.  “Writing,” “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form.  References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and
thereof.  References to any Person include the successors and permitted assigns
of that Person.  References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.  Any
reference in this Agreement to Dollars or $ shall mean U.S.  dollars.  Any
reference to “days” means calendar days unless Business Days are expressly
specified.  If any action under this Agreement is required to be done or taken
on a day that is not a Business Day, then such action shall be required to be
done or taken not on such day but on the first succeeding Business Day
thereafter. The language used in this Agreement is the language chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against any party.

 

Article 8

 

Miscellaneous

 

Section 8.1           Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally or sent via facsimile
or e-mail or (b) on the first Business Day following the date of dispatch if
sent by a nationally recognized overnight courier (providing proof of delivery),
in each case to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice); provided, that should any
such delivery be made by facsimile or e-mail, the sender shall also send a copy
of the information so delivered on or before the next Business Day by a
nationally recognized overnight courier:

 

if to a Stockholder: at the address of such Stockholder set forth on Schedule 1

 

with a copy to (which shall not constitute notice):

 

Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, CO 80202

Facsimile: 303 298-0940 Attention: Steven D.  Miller

 

 14 

 

 

if to Lionsgate or Purchaser:

 

Lions Gate Entertainment Corp.
2700 Colorado Avenue
Santa Monica, California 90404



Facsimile: 310-496-1359 Attention: Wayne Levin Email: wlevin@lionsgate.com

 

with a copy to (which shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019

Facsimile: 212 403-2000 Attention: David E.  Shapiro   Gordon S.  Moodie Email:
DEShapiro@wlrk.com   GSMoodie@wlrk.com

 

Section 8.2           Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.  The exchange of copies of this
Agreement and of signature pages by facsimile or e-mail shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes.  Signatures of the
parties transmitted by facsimile or e-mail shall be deemed to be their original
signatures for all purposes.

 

Section 8.3           Amendment; Waiver.  This Agreement may be amended or
supplemented at any time by additional written agreements signed by, or on
behalf of each of the Parties and by Starz provided that, in the case of Starz,
such amendment will be subject to approval by a majority of the independent
directors of Starz (as independence is determined under the rules of The Nasdaq
Stock Market).  This Agreement may not be amended, modified or supplemented in
any manner, and waivers of or consents to departures from the provisions hereof
may not be given, whether by course of conduct or otherwise, except by an
instrument in writing specifically designated as an amendment hereto, signed on
behalf of (i) each of the Parties and (ii) Starz provided that, in the case of
Starz, such amendment will be subject to approval by a majority of the
independent directors of Starz (as independence is determined under the rules of
The Nasdaq Stock Market).  No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies provided herein shall be cumulative and not exclusive of any rights or
remedies provided by Law.

 

 15 

 

 

Section 8.4           Expenses. Purchaser shall pay (i) up to an amount equal to
$1,600,000.00, minus all amounts reimbursed pursuant to Section 8(j) of the
Voting Agreement, for reasonable out-of-pocket costs and expenses incurred by
the Stockholders, including the reasonable fees, charges and disbursements of
counsel for the Stockholders in connection with the preparation, negotiation,
execution and delivery of this Agreement and (ii) any required filing fee in
connection with the filings described in Section 4.2(a)(i).  Except as otherwise
provided herein, all costs, fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby, whether or not consummated,
shall be paid by the party incurring such cost or expense.

 

Section 8.5           Governing Law.  All disputes, claims or controversies
arising out of or relating to this Agreement, or the negotiation, validity or
performance of this Agreement, or the transactions contemplated hereby shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to its rules of conflict of laws.

 

Section 8.6           Entire Agreement; Third Party Beneficiaries.  This
Agreement (including the schedules and exhibits thereto and other documents and
the instruments referred to herein) constitutes the entire agreement, and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof and neither party is
relying on any other oral or written representation, agreement or understanding
and no party makes any express or implied representation or warranty in
connection with the transactions contemplated by this Agreement other than as
set forth in this Agreement.  This Agreement is not intended to confer upon any
Person other than the parties hereto and Starz, any rights or remedies.  The
Parties hereby acknowledge and agree that Starz is an express third party
beneficiary of this Agreement, including, without limitation, Section 8.3, this
Section 8.6, and the definition of Specified Termination Event, and the Parties
shall not waive or amend such provisions without the express written consent of
Starz, which may be withheld in Starz’s sole discretion (as determined by the
act of a majority of the independent directors of the Company (as independence
is determined under the rules of The Nasdaq Stock Market)).

 

Section 8.7           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect, insofar as the foregoing can be
accomplished without materially affecting the economic benefits anticipated by
the parties to this Agreement. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

 

Section 8.8           Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the Parties hereto without the
prior written consent of the other Parties; provided that this Agreement and the
obligations hereunder shall be binding upon any Person to whom record or
beneficial ownership of any Starz Exchange Shares shall pass by operation of law
or otherwise, including to the extent applicable, any Stockholder’s heirs,
guardians, administrators or successors (and any such Person shall agree to be
bound by this Agreement).

 

 16 

 

 

Any assignment in violation of the preceding sentence shall be void.  Subject to
the preceding two sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns.

 

Section 8.9           Specific Performance.  The Parties agree that irreparable
damage would occur to the Parties hereto, as well as Starz as an express third
party beneficiary hereof, if any provision of this Agreement were not performed
in accordance with the terms hereof and that the Parties, as well as Starz as an
express third party beneficiary hereof, shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court specified in Section
8.12, in addition to any other remedy to which they are entitled at law or in
equity.

 

Section 8.10         Failure or Delay Not Waiver; Remedies Cumulative.  No
failure or delay on the part of any Party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or of any other right.  All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

 

Section 8.11         Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HERBY OR THE ACTIONS
OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
OF THIS AGREEMENT.

 

Section 8.12         Consent to Jurisdiction.  Each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of the Court of Chancery
of the State of Delaware (or, if under applicable Law exclusive jurisdiction
over such matter is vested in the federal courts, any court of the United States
located in the State of Delaware) in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such court, and (c) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than such court.

 

 17 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

  LIONS GATE ENTERTAINMENT CORP.         By: /s/ Wayne Levin     Name: Wayne
Levin     Title: General Counsel and Chief Strategic Officer         ORION ARM
ACQUISITION INC.         By: /s/  Wayne Levin     Name: Wayne Levin     Title:
President, General Counsel and Secretary

 

[Signature Page to Stock Exchange Agreement]

 

 

 

 

  JOHN C. MALONE           /s/ John C. Malone     John C. Malone         LESLIE
MALONE           /s/ Leslie Malone     Leslie Malone

 

[Signature Page to Stock Exchange Agreement]

 

 

 

 

  THE TRACY L. NEAL TRUST A         By: /s/ David Thomas III     Name: David
Thomas III     Title: Trustee         THE EVAN D. MALONE TRUST A         By: /s/
David Thomas III     Name:  David Thomas III     Title:  Trustee

 

[Signature Page to Stock Exchange Agreement]

 

 

 

 

  ROBERT R. BENNETT       /s/ Robert R. Bennett   Robert R. Bennett        
DEBORAH J. BENNETT       /s/ Deborah J. Bennett   Deborah J. Bennett  

 

  HILLTOP INVESTMENTS, LLC             By: /s/ Robert R. Bennett      
Name:  Robert R. Bennett     Title:  Manager

 

[Signature Page to Stock Exchange Agreement]

 

 

 

 

Schedule 1

 

Stockholder  Starz Series B
Common Stock        John C. Malone
12300 Liberty Blvd., 2nd Floor
Englewood, CO  80112   5,832,020         Leslie Malone
12300 Liberty Blvd., 2nd Floor
Englewood, CO  80112   230,564         The Tracy L. Neal Trust A
Attn: David Thomas, III, Trustee
8400 East Prentice Avenue, Suite 1500
Greenwood Village, CO 80111   52,508         The Evan D. Malone Trust A
Attn: David Thomas, III, Trustee
8400 East Prentice Avenue, Suite 1500
Greenwood Village, CO 80111   71,637         Robert R.  and Deborah J. Bennett
10900 Hilltop Road
Parker, CO 80134   658,392         Hilltop Investments, LLC
10900 Hilltop Road
Parker, CO 80134   19,623 

 

 Schedule 1 

 

 

Schedule 2

 

Stockholder 

Lionsgate

Common Stock

  The Malone Family Land Preservation Foundation
12300 Liberty Blvd., 2nd Floor
Englewood, CO  80112   250,000         The Malone Family Foundation
12300 Liberty Blvd., 2nd Floor
Englewood, CO  80112   306,500         The John C. Malone June 2003 Charitable
Remainder Unitrust
12300 Liberty Blvd., 2nd Floor
Englewood, CO  80112   539,657         Malone Starz 2015 Charitable Remainder
Unitrust
12300 Liberty Blvd., 2nd Floor
Englewood, CO  80112   3,871,538 

 

 Schedule 2 

 

